Exhibit 10.3

 

THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE.  NEITHER THE WARRANT NOR SUCH SECURITIES MAY
BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT SUCH
REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE AS MAY BE
SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH TRANSFER IS
NOT IN VIOLATION OF THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES
LAWS OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.

 

 


AVAX TECHNOLOGIES, INC.

 

 

Warrant for the Purchase
of Shares of Common Stock

 

                       , 2003

 

Delaware, U.S.A.

 

 

Holder:                                                                      

 

Holder’s Address:                                                    

 

                                                                                  

 

                                                                                  

 

FOR VALUE RECEIVED, AVAX TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), hereby certifies that the above-named holder (the “Holder”), its
designee or its permitted assigns is entitled to purchase from the Company, at
any time or from time to time commencing on the date hereof and prior to 5:00
P.M., New York City time, on November 17, 2008, up to
                                                 (                ) fully paid
and non-assessable shares of common stock (subject to adjustment), $.004 par
value per share, of the Company for $0.143 per share (subject to adjustment) at
an aggregate purchase price of $                        .  This Warrant, all
similar Warrants issued by the Company in November 2003 pursuant to the Note
Purchase Agreement dated as of November 17, 2003, and all Warrants hereafter
issued in exchange or substitution for this Warrant or similar Warrants are
referred to as the “Warrants;” common stock, $.004 par value per share, of the
Company, is referred to as the “Common Stock;” the shares of the Common Stock
purchasable hereunder are referred to as the “Warrant Shares;” the aggregate
purchase price payable for the Warrant Shares purchasable hereunder is referred
to as the “Aggregate Warrant Price;” the price payable (initially $0.143 per
share, subject to adjustment) for each of the Warrant Shares is referred to as
the “Per Share Warrant Price;” and the holder of this Warrant is referred to as
the “Holder.”  The Aggregate Warrant Price is not subject to adjustment.

 

1.                                      Exercise of Warrant.  (a) This Warrant
may be exercised in whole at any time, or in part from time to time, commencing
on the date hereof and prior to 5:00 P.M., New York City time, on

 

1

--------------------------------------------------------------------------------


 

November 17, 2008, by the Holder by the surrender of this Warrant (with the
subscription form at the end hereof duly executed) at the address set forth in
Section 9(a), together with proper payment of the Aggregate Warrant Price, or
the proportionate part thereof if this Warrant is exercised in part, with
payment for the Warrant Shares made by certified or official bank check payable
to the order of the Company.

 

(b)                                 If this Warrant is exercised in part, this
Warrant must be exercised for a number of whole shares of the Common Stock, and
the Holder is entitled to receive a new Warrant covering the Warrant Shares that
have not been exercised and setting forth the proportionate part of the
Aggregate Warrant Price applicable to such Warrant Shares.

 

(c)                                  Upon surrender of this Warrant, the Company
will (i) issue a certificate or certificates in the name of the Holder for the
number of whole shares of the Common Stock to which the Holder is entitled and,
if this Warrant is exercised in whole, in lieu of any fractional share of the
Common Stock to which the Holder may be entitled, pay to the Holder cash in an
amount equal to the fair value of the fractional share (determined in such
reasonable manner as the Board of Directors of the Company determines), and (ii)
to the extent applicable, deliver the other securities and properties receivable
upon the exercise of this Warrant, or the proportionate part thereof if this
Warrant is exercised in part, pursuant to the provisions of this Warrant.

 

2.                                      Reservation of Warrant Shares; Listing. 
The Company agrees that, prior to the expiration of this Warrant, the Company
shall at all times (i) have authorized and in reserve, and shall keep available,
solely for issuance and delivery upon the exercise of this Warrant, the shares
of the Common Stock and other securities and properties as from time to time
shall be receivable upon the exercise of this Warrant, free and clear of all
restrictions on sale or transfer, other than under Federal or state securities
laws, and free and clear of all preemptive rights and rights of first refusal
and (ii) use its best efforts to keep the Warrant Shares authorized for listing
on the Nasdaq National Market, the Nasdaq SmallCap Market or any national
securities exchange on which the Company’s Common Stock is traded.

 

3.                                      Protection Against Dilution.  (a)  If
the Company hereafter (i) pays a dividend or makes a distribution on its Common
Stock in shares of Common Stock, (ii) subdivides its outstanding shares of
Common Stock into a greater number of shares, (iii) combines its outstanding
shares of Common Stock into a smaller number of shares or (iv) issues by
reclassification of its Common Stock any shares of capital stock of the Company,
then (x) the Per Share Warrant Price (but not the Aggregate Warrant Price) and
(y) the number of Warrant Shares issuable hereunder (collectively the “Exercise
Terms”) shall be adjusted so that the Holder upon the exercise hereof will be
entitled to receive the number of shares of Common Stock or other capital stock
of the Company that the Holder would have owned immediately following such
action had the Warrant been exercised immediately prior thereto.  An adjustment
made pursuant to this Section 3(a) will become effective immediately after the
record date in the case of a dividend or distribution and will become effective
immediately after the effective date in the case of a subdivision, combination
or reclassification.  If the Board of Directors of the Company declares any
dividend or distribution or resolve to take any action referred to in this
Section 3(a), it shall provide written notice thereof to the Holders not less
than 10 days prior to the record date fixed for determining the stockholders
entitled to participate therein.

 

(b)                                 In the case of any capital reorganization or
reclassification, or any consolidation or merger to which the Company is a
party, other than a merger or consolidation in which the Company is the
continuing corporation, or in the case of any sale or conveyance to another
entity of the property of the Company as an entirety or substantially as an
entirety, or in the case of any statutory exchange of

 

2

--------------------------------------------------------------------------------


 

securities with another corporation (including any exchange effected in
connection with a merger of a third corporation into the Company), the Holder
will have the right thereafter to receive on the exercise of the Warrant the
kind and amount of securities, cash or other property that the Holder would have
owned or have been entitled to receive immediately after such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
had the Warrant been exercised immediately prior to the effective date of the
reorganization, reclassification consolidation, merger, statutory exchange, sale
or conveyance and in any such case, if necessary, appropriate adjustment shall
be made in the application of the provisions set forth in this Section 3 with
respect to the rights and interests thereafter of the Holder to the end that the
provisions set forth in this Section 3 shall thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares of stock
or other securities thereafter deliverable on the exercise of the Warrant. 
Notice of any such reorganization, reclassification, consolidation, merger,
exchange, sale or conveyance shall be mailed to the Holders not less than 30
days prior to such event.  The above provisions of this Section 3(b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, statutory exchanges, sales or conveyances.  The Company
shall require the issuer of any shares of stock or other securities or property
thereafter deliverable on the exercise of the Warrants to be responsible for all
of the agreements and obligations of the Company hereunder.

 

(c)                                  If the Company issues rights, options,
warrants or convertible securities to all holders of its Common Stock, without
any charge to or consideration from such holders, entitling them to subscribe
for or purchase Common Stock at a price per share that is lower at the record
date mentioned below than the closing bid price (as defined below) for the
trading day immediately prior to such record date (the “Current Market Price”),
then the Per Share Warrant Price shall be determined by multiplying the Per
Share Warrant Price then in effect by a fraction, of which the numerator is the
number of shares of Common Stock outstanding immediately prior to the issuance
of such rights, options, warrants or convertible securities plus the number of
additional shares of Common Stock offered for subscription or purchase, and of
which the denominator is the number of shares of Common Stock outstanding
immediately prior to the issuance of such rights, options, warrants or
convertible securities plus the number of shares which the aggregate offering
price of the total number of shares offered would purchase at such Current
Market Price.  Such adjustment shall be made whenever such rights, options,
warrants or convertible securities are issued, and shall become effective
immediately and retroactive to the record date for the determination of
stockholders entitled to receive such rights, options, warrants or convertible
securities.

 

The “closing bid price” for each trading day shall be the reported closing bid
price on the NASDAQ SmallCap Market or the NASDAQ National Market System (“NMS”)
(such markets are collectively referred to as “NASDAQ”) or, if the Common Stock
is not quoted on NASDAQ, on the principal national securities exchange on which
common stock is listed or admitted to trading (based on the aggregate dollar
value of all securities listed or admitted to trading) or, if not listed or
admitted to trading on any national securities exchange or quoted on NASDAQ, the
closing bid price in the over-the-counter market as furnished by any NASD member
firm selected from time to time by the Company for that purpose, or, if such
prices are not available, the fair market value set by, or in a manner
established by, the Board of Directors of the Company in good faith.  “Trading
day” shall mean a day on which the national securities exchange or NASDAQ used
to determine the closing bid price is open for the transaction of business or
the reporting of trades or, if the closing bid price is not so determined, a day
on which NASDAQ is open for the transaction of business.

 

(d)                                 If the Company distributes (other than a
distribution in liquidation of the Company) to all holders of its Common Stock,
without any charge to or consideration from such holder, evidences of its
indebtedness or assets (excluding cash dividends or distributions out of
earnings), then in each case the Company shall simultaneously distribute such
evidences of its indebtedness or assets pro rata to the

 

3

--------------------------------------------------------------------------------


 

Holders of Warrants on the record date or date of effectiveness, as the case may
be, fixed for determining the holders of Common Stock entitled to participate in
such distribution in an amount equal to the amount that such Holders would have
been entitled to receive had their Warrants been exercised for shares of Common
Stock immediately prior to the time for determination of the holders of Common
Stock entitled to participate in that distribution.

 

(e)                                  No adjustments in the Exercise Terms shall
be required:

 

(i)                                     Unless such adjustment would require an
increase or decrease of at least $0.01 per share of Common Stock; provided,
however, that any adjustments that by reason of this Section 3(e)(i) are not
required to be made shall be carried forward and cumulated with amounts in any
subsequent adjustment, and provided, further, however, that adjustments shall be
required and made in accordance with the provisions of this Section 3 (other
than this Section 3(e)(i)) not later than such time as may be required in order
to preserve the tax-free nature of a distribution to the Holder of this Warrant
or Common Stock issuable upon the exercise hereof.  All calculations that shall
be required pursuant to this Section 3 shall be made to the nearest cent or to
the nearest one-hundredth of a share, as the case may be.  Anything in this
Section 3 to the contrary notwithstanding, the Company shall be entitled to make
such adjustments to the Exercise Terms, in addition to those required by this
Section 3 as it in its discretion shall deem to be advisable in order that any
stock dividend, subdivision of shares or distribution of rights to purchase
stock or securities convertible or exchangeable for stock hereafter made by the
Company to its stockholders is not taxable.

 

(ii)                                  If the Company issues shares of Common
Stock pursuant to (a) the exercise of any warrants (or warrants or options to
acquire any shares of convertible preferred stock) of the Company outstanding on
the date hereof, (b) the exercise of the Warrants, or a portion thereof, (c) the
conversion of shares of any series of convertible preferred stock of the Company
outstanding on the date hereof or (d) the exercise of any stock options or
warrants currently outstanding or issued after the date hereof pursuant to any
Company benefit plan or compensation arrangement.

 

(f)                                    Whenever the conversion rate is adjusted
as provided in any provision of this Section 3:

 

(i)                                     the Company shall compute the adjusted
Exercise Terms in accordance with this Section 3 and shall prepare a certificate
signed by the principal financial officer of the Company setting forth the
adjusted conversion rate and showing in reasonable detail the facts upon which
such adjustment is based, and such certificate shall forthwith be filed with the
registrar of the Warrant; and

 

(ii)                                  the Company shall mail as soon as
practicable after an adjustment is required a notice stating that the Exercise
Terms have been adjusted and setting forth the adjusted Exercise Terms to all
record Holders of this Warrant at its address as it appears in the records of
the Company.

 

4.                                      Fully Paid Stock; Taxes.  The shares of
the Common Stock represented by each certificate for Warrant Shares delivered on
the exercise of this Warrant shall at the time of such delivery, be duly
authorized, validly issued and outstanding, fully paid and nonassessable, and
not subject to preemptive rights or rights of first refusal, and the Company
will take all such actions as may be necessary to assure that the par value, if
any, per share of the Common Stock is at all times equal to or less than the
then Per Share Warrant Price.  The Company shall pay all documentary, stamp or
similar taxes and other similar governmental charges that may be imposed with
respect to the issuance or delivery of any shares of Common Stock upon exercise
of the Warrant (other than income taxes); provided, however, that if the shares
of Common Stock are to be delivered in a name other than the name of the

 

4

--------------------------------------------------------------------------------


 

Holder, no such delivery shall be made unless the person requesting the same has
paid to the Company the amount of transfer taxes or charges incident thereto, if
any.

 

5.                                      Registration Under Securities Act of
1933.  The Holder shall have the right to participate in the registration rights
described in the Note Purchase Agreement dated as of November       , 2003
hereto.  By acceptance of this Warrant, the Holder agrees to comply with the
registration right provisions of the Note Purchase Agreement to the same extent
as if it were a party thereto.

 

6.                                      Investment Intent; Limited
Transferability.  (a) The Holder represents, by accepting this Warrant, that it
understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under Federal or state securities
laws and are being offered and sold to the Holder pursuant to one or more
exemptions from the registration requirements of such securities laws.  In the
absence of an effective registration of such securities or an exemption
therefrom, any certificates for such securities shall bear the legend set forth
on the first page hereof.  The Holder understands that it must bear the economic
risk of its investment in this Warrant and any securities obtainable upon
exercise of this Warrant for an indefinite period of time, as this Warrant and
such securities have not been registered under Federal or state securities laws
and therefore cannot be sold unless subsequently registered under such laws,
unless an exemption from such registration is available.

 

(b)                                 The Holder, by its acceptance of this
Warrant, represents to the Company that it is acquiring this Warrant and will
acquire any securities obtainable upon exercise of this Warrant for its own
account, or for the account of its customers, each of whom is an “accredited
investor,” for investment and not with a view to, or for sale in connection
with, any distribution thereof in violation of the Act.  The Holder agrees that
this Warrant and any such securities will not be sold or otherwise transferred
unless (i) a registration statement with respect to such transfer is effective
under the Act and any applicable state securities laws or (ii) such sale or
transfer is made pursuant to one or more exemptions from the Act.

 

(c)                                  This Warrant may not be sold, transferred,
assigned or hypothecated by the Holder except in compliance with the provisions
of the Act and the applicable state securities “blue sky” laws, and is
transferable only upon the books of the Company, which it shall cause to be
maintained for such purpose.  The Company may treat the registered Holder of
this Warrant as he, she or it appears on the Company’s books at any time as the
Holder for all purposes.  The Company shall permit any Holder of a Warrant or
his duly authorized attorney, upon written request during ordinary business
hours, to inspect and copy or make extracts from its books showing the
registered holders of Warrants.  All Warrants issued upon the transfer or
assignment of this Warrant will be dated the same date as this Warrant, and all
rights of the holder thereof shall be identical to those of the Holder.

 

7.                                      Loss, etc., of Warrant.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and of indemnity reasonably satisfactory to the
Company, if lost, stolen or destroyed, and upon surrender and cancellation of
this Warrant, if mutilated, the Company shall execute and deliver to the Holder
a new Warrant of like date, tenor and denomination.

 

8.                                      Warrant Holder Not Stockholder.  This
Warrant does not confer upon the Holder any right to vote on or consent to or
receive notice as a stockholder of the Company, as such, in respect of any
matters whatsoever, nor any other rights or liabilities as a stockholder, prior
to the exercise hereof; this Warrant does, however, require certain notices to
Holders as set forth herein.

 

9.                                      Communication.  Any notice or other
communication shall be effective and shall be deemed to have been given if, the
same is in writing and is mailed by first-class mail, postage prepaid, addressed
to:

 

5

--------------------------------------------------------------------------------


 

(a)                                  the Company at AVAX Technologies, Inc.,
9200 Indian Creek Parkway, Suite 200, Overland Park, Kansas 66210, Attn: 
President, or such other address as the Company has designated in writing to the
Holder, or

 

(b)                                 the Holder at the address set forth on the
cover page of this Warrant, or such other address as the Holder has designated
in writing to the Company.

 

10.                               Headings.  The headings of this Warrant have
been inserted as a matter of convenience and shall not affect the construction
hereof.

 

11.                               Applicable Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflicts of law thereof.

 

12.                               Amendment, Waiver, etc.  Except as expressly
provided herein, neither this Warrant nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the party against whom enforcement of any such amendment, waiver, discharge or
termination is sought; provided, however, that any provisions hereof may be
amended, waived, discharged or terminated upon the written consent of the
Company and the Holder.



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President as of the date first above written.

 

 

 

 

AVAX TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Richard P. Rainey

 

 

 

Title:

President

 

6

--------------------------------------------------------------------------------


 

EXERCISE OF WARRANT

 

The undersigned,                                   , pursuant to the provisions
of the foregoing Warrant, hereby elects to purchase
                                       shares of the Common Stock, par value
$.004 per share, of AVAX Technologies, Inc. covered by said Warrant, and makes
payment therefor in full at the Per Share Warrant Price provided in the Warrant.

 

Dated:

 

 

Signature:

 

 

 

 

 

 

 

Address:

 

 

 


ASSIGNMENT

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                    the foregoing Warrant and all
rights evidenced thereby, and does irrevocably constitute and appoint
                                      , attorney, to transfer said Warrant on
the books of AVAX Technologies, Inc.

 

Dated:

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 


PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED,                                   hereby assigns and
transfers unto                                   the right to purchase
               shares of Common Stock, par value $.004 per share, of AVAX
Technologies, Inc. covered by the foregoing Warrant, and a proportionate part of
said Warrant and the rights evidenced thereby, and does irrevocably constitute
and appoint                                     , attorney, to transfer such
part of said Warrant on the books of the Company.

 

Dated:

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

7

--------------------------------------------------------------------------------